After Remand from Supreme Court

WRIGHT, Retired Appellate Judge.
Whereas, on June 19, 1998, after granting its writ of certiorari, the Supreme Court of Alabama entered its judgment reversing the prior judgment of the Court of Civil Appeals in this ease, and whereas, the supreme court remanded the case to this court, directing that this court order the trial court to dismiss the case,
Wherefore, it is now the judgment of this court that the judgment of the trial court is reversed and, as directed by the supreme court, the trial court is hereby directed to dismiss the case.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the judges concur.